Citation Nr: 0207048	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  94-41 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for status post right knee arthroscopy with 
anterior collateral ligament and medical meniscus 
degeneration.

2.  Entitlement to service connection for a bladder infection 
and urinary incontinence.

3.  Entitlement to service connection for residuals of a 
cervical spine injury.

4.  Entitlement to service connection for pelvic inflammatory 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
October 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
status post right knee arthroscopy with anterior collateral 
ligament and medical meniscus degeneration and assigned a 
10 percent evaluation, effective April 28, 1992, and denied 
service connection for bladder infection, urinary 
incontinence, residuals of a cervical spine injury, and 
pelvic inflammatory disease.  

In March 1997, the Board remanded the claims for additional 
development and adjudicative actions.  The case has been 
returned to the Board for further appellate review. 

The Board notes that the veteran relocated to California and 
jurisdiction of her claims was assumed by the RO in Oakland, 
California.


FINDINGS OF FACT

1.  Status post right knee arthroscopy with anterior 
collateral ligament and medical meniscus degeneration is 
manifested by no more than mild functional impairment.

2.  Competent evidence of current chronic bladder infection 
and urinary incontinence is not of record.

3.  Competent evidence of a nexus between a current cervical 
spine disorder and service is not of record.

4.  Competent evidence of pelvic inflammatory disease is not 
of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for status post right knee arthroscopy with 
anterior collateral ligament and medical meniscus 
degeneration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2001).

2.  Bladder infection and urinary incontinence were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  Residuals of a cervical spine injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303.

4.  Pelvic inflammatory disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 1992 rating decision on appeal, 
the January 1993 statement of the case, and the May 1993, 
September 1993, June 1996, March 1998, September 2000, and 
November 2000 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for the various disabilities she alleges 
and a higher evaluation for the service-connected right knee 
disorder.  In the January 1993 statement of the case, and the 
May 1993, March 1998, September 2000, and November 2000 
supplemental statements of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for service connection and an increased evaluation.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and her representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran reported having received private 
treatment while in service.  The record reflects that those 
records have been received by the RO and associated with the 
claims file.  The veteran reported having received treatment 
at VA, which records have been received and associated with 
the claims file, which are dated from March 1990 to July 
1993.  In a September 1994 statement, the veteran's 
representative stated that the RO should obtain the treatment 
records for her right knee from August 1993 to the current 
date.  The record reflects that in October 1994, the RO 
requested VA treatment records from August 1993 to October 
1994 and it was told that there were no records during that 
time period. 

In the March 1997 remand, the Board noted that the veteran 
had stated that she was receiving treatment by a gynecologist 
every three months and requested that the RO obtain the 
information to get those treatment records.  In an April 1997 
letter, the RO asked the veteran for the names and addresses 
of all medical care providers who had treated her for pelvic 
inflammatory disease, bladder infection and urinary 
incontinence, and residuals of a cervical spine injury and 
asked that this information be provided within 60 days.  No 
response was received by the veteran.

In a May 2001 statement, the veteran's representative 
asserted that it was possible that the veteran did not 
receive the April 1997 letter, as she had moved twice around 
that time period.  Therefore, in June 2001, the RO informed 
the veteran that the VCAA had been signed into law.  It 
notified the veteran of its duty to assist her in obtaining 
records, but stated that she needed to provide enough 
information for it to obtain the records.  The RO also 
informed the veteran of the evidence necessary to establish 
entitlement to the benefits she was seeking and what evidence 
it needed from her; this included a request that she identify 
her medical providers.  The RO requested that the veteran 
submit additional evidence and information by August 15, 
2001, and noted that it had sent the Disabled American 
Veterans a copy of this letter.  The record reflects that the 
veteran, or her representative, did not respond to this 
letter.  The letter was not returned as undeliverable, and 
thus the veteran and her representative are presumed to have 
received it.  See Mindenhall, 7 Vet. App. at 274. 

In accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to her claim for an increased 
evaluation for the right knee and an examination which 
included evaluation of the cervical spine.  Although specific 
examinations have not been conducted as to the veteran's 
claims of bladder infection and urinary incontinence, and 
pelvic inflammatory disease, the Board finds that the RO was 
not under an obligation to have the veteran examined, as an 
examination was not necessary to make a decision on this 
claim.  Specifically, under the new law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  Here, the 
veteran has not brought forth competent evidence of either 
diagnoses of chronic bladder infection and urinary 
incontinence, and pelvic inflammatory disease or persistent 
or recurrent symptoms related to these disorders.  The 
veteran has complained of bladder problems when being 
examined for her right knee, but no clinical record since 
1991 has shown any current findings that the veteran had 
recurrent bladder problems.  Thus the Board finds that the 
evidence does not establish that such meets the "persistent 
or recurrent symptoms of the disability" standard for an 
examination to be ordered.  Therefore, the Board finds that 
the RO was under no obligation to order an examination in 
relation to the claims for service connection for bladder 
infection and urinary incontinence, and pelvic inflammatory 
disease.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Factual Background

The service medical records show that in March 1988, the 
veteran was referred for a urology examination.  The examiner 
noted that the veteran complained of bladder incontinence not 
related to stress.  The examiner entered assessments of 
urinary tract infection versus pelvic inflammatory vaginitis 
versus neurogenic bladder.  In April 1988, the veteran 
complained of discharge and abdominal pain.  The examiner's 
assessment was to rule out pelvic inflammatory disease.  An 
April 1988 pelvic sonogram was normal.  

In January 1989, the veteran complained of frequent and 
painful urination.  She was diagnosed with a urinary tract 
infection.  In February and March 1989, it was noted that 
urinary tract infection was resolved.  In May 1989, the 
veteran was seen for recurrent urinary tract infections.  In 
June 1989 an intravenous pyelogram was normal.  In July 1989, 
the veteran was seen for neck pain on range of motion 
following a motor vehicle accident five weeks prior.  The 
physical therapist stated that the veteran's active range of 
motion of the cervical spine was within normal limits, but 
with increased pain at all the end ranges of motion.  The 
veteran continued to complain of pain during physical therapy 
that month.  In August 1989, the veteran reported that she 
was not feeling better and that she had numbness down the 
left arm.  She was diagnosed with a neck sprain/strain.  At 
that time, she underwent an orthopedic examination.  The 
examiner stated that all ranges of motion of the cervical 
spine were normal, as was an x-ray of the cervical spine.  
Neurological signs were intact.  Private medical treatment 
records from September to November 1989 reflect that magnetic 
resonance imaging of the cervical spine was negative for 
herniated disc.  It was determined in November 1989 that she 
had resolving cervical strain.

In April 1990, the veteran underwent a right knee 
arthroscopic debridement as a result of an anterior cruciate 
ligament deficit.

In a June 1990 report of service discharge medical 
examination, clinical evaluations of the genitourinary system 
and the spine and other musculoskeletal system were normal.  
The examiner noted that the veteran had an abnormal right 
knee.  In a report of medical history completed by the 
veteran at that time, she reported a history of swollen and 
painful joints and frequent urination.  The examiner noted 
that the veteran had a history of recurrent urinary tract 
infections.

Private medical records show that in January 1991, the 
veteran reported frequent urination associated with a strong 
odor for the past three weeks.  The examiner entered an 
impression of strictured urinary tract infection.  In 
February 1991, an impression of cystitis was entered.  The 
following month, the examiner noted that the veteran had 
burning with urination for the past two days.  The diagnostic 
impression was a urinary tract infection.  A December 1991 
pelvic ultrasound showed a normal-sized uterus.

An April 1992 VA treatment report shows that the veteran 
complained of swelling and locking of her right knee.  The 
examiner stated that Lachman's was positive.  In a separate 
April 1992 treatment report, the veteran stated she had 
fallen in the hot tub and reinjured her right knee.  The 
examiner noted that the knee was mildly swollen.  The 
diagnosis was right knee trauma.

A June 1992 VA examination report shows that the veteran 
reported that she had a history of a cervical injury in 
service and stated that she still had pain in that area with 
radiculopathy to both arms.  She stated she had undergone a 
magnetic resonance image, which had revealed no pathology.  
The veteran stated that she had been seeing a gynecologist 
for repeated urinary tract infections, which happened often.  
As to her right knee, the veteran stated that she had two 
arthroscopic procedures and was scheduled for another 
operation in July 1992.  Examination of the neck revealed no 
masses or bruits.  The examiner stated that the veteran was 
able to flex, extend, and rotate the neck without discomfort.  
Examination of the upper extremities revealed normal range of 
motion.  The examiner stated that the veteran was able to 
move both extremities without any complaints.  He noted that 
she had good grasp in both hands.  Examination of the right 
lower extremity revealed that the veteran had limitation of 
flexion due to pain.  In the standing position, the veteran 
was noted to be able to bend forward and touch her toes, but 
was unable to do a squat because of the right knee pain.  The 
examiner stated that the right knee showed some tenderness 
and a previous scar from arthroscopy.  The relevant diagnoses 
were status post cervical injury with radiculopathy, repeated 
urinary tract infections, endometriosis, and status post 
right knee surgery.

A July 1992 VA hospitalization summary report shows that the 
veteran underwent a right knee anterior cruciate ligament 
reconstruction with patellar tendon autograft.  A November 
1992 VA treatment report shows that the veteran's right knee 
had minimal effusion and a negative Lachman's test.  Range of 
motion was 10 degrees to 95 degrees with pain at the 
extremes.  The examiner stated that there was tenderness on 
palpation anteriorly.  

A December 1992 VA hospitalization summary report shows that 
the veteran underwent another right knee arthroscopy.  The 
examiner noted that the veteran had progressed poorly with 
her physical therapy with decreasing range of motion and 
increasing pain on terminal extension.  A lab report 
following the surgery showed chronic synovitis and fibro 
cartilage, fibrous tissue, and bone fragments.

In January 1993, range of motion of the right knee was 
6 degrees to 100 degrees.  The examiner stated that the knee 
was stable and that there was a trace of effusion.  A March 
1993 VA treatment report shows that examination of the right 
knee revealed range of motion to be 6 degrees to 95 degrees.  
There was no effusion, and Lachman's was negative.  The 
following month, examination of the right knee showed no 
effusion, and Lachman's and drawer signs were negative.  The 
examiner noted that the right knee flexed to 120 degrees.  A 
July 1993 VA treatment report shows that the veteran reported 
she has been involved in a motor vehicle accident 
"recently."  She complained of neck pain.  The examiner 
stated that the neck was tender to palpation.  Examination of 
the right knee revealed a negative anterior drawer sign.  The 
examiner noted that the scars were well healed.  Range of 
motion was from negative 10 degrees to 110 degrees.  The 
impression was a cervical neck strain and status post 
anterior cruciate ligament reconstruction.  X-rays taken of 
the cervical spine revealed no fracture or dislocation.

A May 1996 VA examination report shows that the veteran 
complained of decreased range of motion of the right knee, as 
well as pain.  Examination of the right knee revealed that 
she was able to do "full" straight leg raising.  The 
examiner noted that the veteran had two scars, with one of 
them being mildly tender to touch.  Range of motion of the 
right knee was from 0 degrees to 110 degrees.  The examiner 
stated the veteran had difficulty doing a squat due to 
limitation of motion of the right knee.  The diagnosis was 
residual from repeated surgical procedures over the right 
knee.

A June 2000 VA examination report shows that the veteran 
reported that her current symptoms were pain over the right 
knee when she knelt on it.  She stated that she also had pain 
when she carried her two-year-old son up the stairs.  The 
veteran reported that she had a loss of sensation over her 
anterior right knee and upper tibia, which had not changed 
since her surgeries.  She stated that in September 1999, she 
had undergone a total hysterectomy for endometriosis and a 
bladder repair, which had relieved her of her symptoms of 
incontinence and dysuria.

The examiner stated that when the veteran walked, she had no 
difficulty going plantigrade or on her heels.  He stated that 
she complained of pain when walking on her toes and when 
doing a squat.  The examiner stated that there was no 
discomfort with straight leg raising.  Range of motion of the 
right knee was from 0 degrees to 135 degrees with smooth, 
stable, painless motion.  The examiner stated that there was 
a weakly positive Lachman's sign and a negative drawer sign.  
There was no tenderness, pain, or effusion in the right knee.  
The examiner stated that there were no other findings other 
than the discomfort that the veteran described.  The examiner 
noted that the veteran had three scars, each of which were 
nontender and well healed.  X-rays of the right knee revealed 
"minimal[,] if any[,] degenerative changes."  The 
impression was anterior right knee discomfort associated with 
previous operations.  The examiner stated that the objective 
findings were minimal with a slight loss of flexion, a weakly 
positive Lachman sign, diminished sensation over the anterior 
right knee, and minimal degenerative changes noted in the 
1993 arthroscopy and suggested on current x-rays.  He added 
that there was subjective limitation consisting of discomfort 
when kneeling on the area and with carrying her two-year-old 
son up the stairs.  The examiner stated that the prognosis of 
the knee discomfort and function was that the discomfort 
would more likely stay the same and her function would remain 
satisfactory and at the same level.  He reiterated that the 
objective findings were minimal.  He stated that the veteran 
was not subjectively impaired from her work or normal 
activities, except as she had described.

III.  Criteria & Analysis

A.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 5020, synovitis is to be rated on the 
basis of limitation of motion.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5020 (2001).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. 4.71, Plate II 
(2001).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 
5260 (2001). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2001).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. 4.71a, Diagnostic Code 5257 (2001). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran was granted service 
connection for status post right knee arthroscopy with 
anterior collateral ligament and medical meniscus 
degeneration and assigned a 10 percent evaluation, effective 
April 28, 1992.  She was granted temporary total evaluations 
under 38 C.F.R. § 4.30 following surgeries in July 1992 and 
December 1992.  Her disability has been evaluated as follows:

From April 28, 1992			  10 percent
From July 20, 1992			100 percent
From October 1, 1992		  10 percent
From December 15, 1992		100 percent
From February 1, 1993		  10 percent

The veteran's service-connected status post arthroscopy with 
anterior collateral ligament and medial meniscus degeneration 
of the right knee is evaluated under Diagnostic Code 5257, 
which contemplates lateral instability and subluxation of the 
knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The current evaluation assigned to the service-connected 
disability is 10 percent.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 10 percent for 
status post right knee arthroscopy with anterior collateral 
ligament and medial meniscus degeneration.  The Board is 
aware that the RO has evaluated the veteran's service-
connected disability under Diagnostic Code 5257, which 
contemplates recurrent subluxation or lateral instability.  
Prior to the July 1992 surgery, there were findings that the 
veteran had a positive Lachman's test, which indicates 
instability of the right knee.  However, since the July 1992 
right knee anterior cruciate ligament reconstruction, 
Lachman's has been reported as essentially negative.  The 
only report of any instability was in the June 2000 VA 
examination report, when the examiner stated that the veteran 
had a "weakly" positive Lachman's sign.  However, every 
other examination report shows a finding that Lachman's 
and/or drawer sign was negative.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's right knee meets a compensable evaluation under 
Diagnostic Code 5257.  The Board finds that the veteran's 
service-connected disability would be more appropriately 
evaluated under Diagnostic Codes 5003, 5020, as the veteran 
has been diagnosed with synovitis and has some limitation of 
motion.  Synovitis is evaluated based upon limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020.

In June 1992, the examiner did not report the specific 
degrees as to the veteran's range of motion.  He stated that 
the veteran had limited flexion due to pain and that she was 
unable to squat due to pain.  In November 1992, range of 
motion of the right knee was 10 degrees to 95 degrees with 
pain at the extremes.  Lachman's test was negative.  There 
was tenderness on palpation anteriorly.  In January 1993, one 
month following knee surgery, range of motion of the right 
knee was 6 degrees to 100 degrees.  The examiner stated that 
the knee was stable.  In March 1993, range of motion was 
6 degrees to 95 degrees.  Lachman's was negative, and there 
was no effusion.  In April 1993, the examiner stated that the 
right knee showed no effusion and that Lachman's and drawer 
signs were negative.  The veteran was able to flex her knee 
to 120 degrees.  In July 1993, range of motion was from 
negative 10 degrees to 110 degrees.  The examiner stated that 
the right knee had a negative anterior drawer sign.  

In May 1996, range of motion was 0 degrees to 110 degrees.  
The examiner noted that the veteran had difficulty doing a 
squat due to limitation of motion of the right knee.  In June 
2000, the veteran was noted to walk without any difficulty.  
The examiner stated that straight leg raising showed no 
discomfort.  Range of motion was 0 degrees to 135 degrees 
with smooth, stable, and painless motion.  The examiner noted 
that there was a "weakly" positive Lachman's sign and a 
negative drawer sign.  There was no tenderness, pain, or 
effusion in the right knee.  The examiner stated that there 
were no other findings other than the discomfort expressed by 
the veteran.  The Board finds that the above-described 
findings are indicative of no more than a 10 percent 
evaluation for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

The Board notes that the veteran's range of motion has varied 
throughout the appeal period.  This is so because she 
underwent arthroscopies in July 1992 and again in December 
1992.  Thus, the reports of her ranges of motion soon after 
surgery were not as full as the ranges reported well after 
surgery.  Regardless, her range of motion has been, at worst, 
10 degrees to 95 degrees.  The veteran's limitation of 
flexion throughout the appeal period does not warrant a 
compensable evaluation under Diagnostic Code 5260, but her 
limitation of extension has warranted a minimum of 
10 percent.  Thus, the evaluation would be no more than 
10 percent under Diagnostic Codes 5260 and 5261.  See id.  

Additionally, the Board finds that a evaluation in excess of 
10 percent for the right knee is not warranted based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. 4.40, 4.45).  The 
veteran has pain with use of her knee, which has been 
substantiated by medical professionals.  In the June 2000 
examination report, the examiner stated that the veteran's 
function of her right knee would remain satisfactory and at 
the same level.  He stated that there were mild objective 
findings during the examination.  He added that the veteran 
was not subjectively impaired from her work or normal 
activities, except for the limitations she had described 
(pain with kneeling and pain when going up the stairs while 
holding her son).  In order to warrant an evaluation in 
excess of 10 percent for limitation of motion, there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees or the actual or functional equivalent of 
limitation of extension to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Again, the veteran's 
limitation of flexion has been no less than 95 degrees and 
limitation of extension has been no less than 10 degrees.  
The Board finds that the evidence does not establish that the 
veteran's status post right knee arthroscopy with anterior 
collateral ligament and medical meniscus degeneration is any 
more than 10 percent disabling.  

The Board notes that it must address the scars on the 
veteran's right knee, as they have been addressed by 
examiners when examining her knee.  A 10 percent disability 
evaluation may be assigned for superficial scars which are 
poorly nourished and have repeated ulcerations, which are 
tender and painful on objective demonstration, or which limit 
the function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  The Board does not 
find that separate 10 percent evaluations are warranted for 
the scars on the right knee.  In June 1992, the examiner 
stated that the right knee showed some tenderness and a 
previous scar from arthroscopy.  In July 1993, the examiner 
noted that the scars on the right knee were well healed.  In 
May 1996, the examiner noted that the veteran had two scars, 
with one of them being mildly tender to touch.  And in June 
2000, the examiner noted that the veteran had three scars, 
each of which were nontender and well healed.  The Board is 
aware that in the May 1996 examination report that the 
examiner stated that one of the scars was tender to touch; 
however, that does not establish a 10 percent evaluation for 
that scar for two reasons.  One, the examiner did not state 
that the scar was tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Also, the preponderance of the evidence is against a finding 
that the scar is tender and painful on objective 
demonstration.  See id.  Even the veteran has not asserted 
that her scars are tender and painful.  Thus, the evidence of 
record has not established that separate 10 percent 
evaluations would be in order for the veteran's scars on her 
right knee.

The veteran is competent to report her symptoms; however, to 
the extent that she asserts she warrants more than a 
10 percent evaluation, the medical findings do not support an 
increased evaluation.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Taking the veteran's contentions into account and the medical 
findings, an evaluation in excess of 10 percent is not 
warranted for the service-connected status post right knee 
arthroscopy with anterior collateral ligament and medical 
meniscus degeneration.  To this extent, the preponderance of 
the evidence is against her claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. 49.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period (excluding the 
RO's grant of temporary total evaluations following the knee 
surgeries), as it finds that the veteran's service-connected 
status post right knee arthroscopy with anterior collateral 
ligament and medical meniscus degeneration has not been shown 
to be any more than mildly or slightly disabling throughout 
this period of time (except for periods of convalescence from 
surgery, when temporary total ratings were assigned).  See 
Fenderson, supra.


B.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.


1.  Bladder infection and urinary incontinence

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for bladder infection and 
urinary incontinence.  The service medical records show that 
the veteran had several complaints of bladder difficulties, 
including incontinence.  However, in June 1990, clinical 
evaluation of the genitourinary system was normal.  Soon 
after the veteran's discharge from service, she complained of 
burning with urination.  An impression of cystitis was 
entered, as was a diagnosis of urinary tract infection.  
Regardless, since that time, the veteran has not brought 
forth any evidence of recurrent bladder infection and urinary 
incontinence, and in fact, at the time of the June 2000 VA 
examination, she stated that surgery done in September 1999 
had alleviated her symptoms.

The Board is aware that in the June 1992 VA examination 
report, the examiner entered a diagnosis of repeated urinary 
tract infections.  The Board will not accept the diagnosis as 
competent evidence of a current diagnosis.  There were no 
findings in the examination report to substantiate the 
diagnosis, and it is clear that the examiner entered the 
diagnosis based upon the veteran's report of history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91(1993), 
requirement).  While her report of past urinary tract 
infections is accurate, there are no medical records to 
substantiate chronic recurrent urinary tract infections 
following the 1991 diagnosis.  

During the appeal period, the veteran alleged that she would 
see her gynecologist every three months.  As stated above, VA 
has attempted to obtain these treatment reports by requesting 
the physician's name and address on two occasions.  When the 
veteran did not respond to the first request, her 
representative asserted that it was possible that she did not 
receive the letter.  The RO then sent her a second letter in 
June 2001.  The record reflects that she did not respond.  
Thus, based upon the Board's review of the evidence of 
record, the veteran has not brought forth competent evidence 
of current bladder infection and urinary incontinence.  

Although the veteran is competent to provide evidence of 
symptomatology, she is not competent to provide evidence of a 
medical diagnosis, or to relate the symptomatology to a given 
cause.  Grottveit, 5 Vet. App. at 93.  Her assertions are 
not, therefore, probative of current bladder infection and 
urinary incontinence, and the medical evidence does not 
document the existence of current bladder infection and 
urinary incontinence.  Hickson, 12 Vet. App. at 253.  
Therefore, without competent evidence of current bladder 
infection and urinary incontinence, service connection cannot 
be granted for such disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bladder infection and 
urinary incontinence, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. 49.

2.  Residuals of a cervical spine injury

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for residuals of a cervical 
spine injury.  The service medical records show that the 
veteran was in a motor vehicle accident in 1989 and 
complained of neck pain following the incident.  X-rays taken 
of the cervical spine revealed no significant abnormality.  
In August 1989, the examiner stated that all ranges of motion 
of the cervical spine were normal.  In June 1990, clinical 
evaluation of the spine and other musculoskeletal system was 
normal.

Following service, in June 1992, the veteran reported neck 
pain.  The examiner stated that examination of the neck 
revealed that the veteran was able to flex, extend, and 
rotate the neck without discomfort.  The Board is aware that 
in the June 1992 VA examination report that the examiner 
entered a diagnosis of status post cervical spine injury with 
radiculopathy; however, such diagnosis was made without any 
clinical findings to substantiate the diagnosis.  The 
examiner reported that the upper extremities had good range 
of motion and that the veteran had good grasps in both hands.  
Examination of the neck was negative.  It is clear that the 
examiner entered the diagnosis based upon the veteran's 
report of history, to include current radiculopathy, and the 
Board will not construe this as evidence of a nexus between 
the current cervical spine complaints and service.  See 
LeShore, 8 Vet. App. at 409.

In the March 1993 examination report, the examiner noted that 
the neck was tender to palpation.  X-rays taken of the 
cervical spine revealed no fracture or dislocation.  He 
entered a diagnosis of cervical neck sprain.  It must be 
noted that the veteran reported that she had been in an 
automobile accident recently.  The examiner did not attribute 
the diagnosis of cervical neck strain to service, and the 
Board will not construe the diagnosis as a nexus to service.  

Although the veteran is competent to provide evidence of 
symptomatology, she is not competent to provide evidence of a 
medical diagnosis, or to relate the symptomatology to a given 
cause.  Grottveit, 5 Vet. App. at 93.  Her assertions are 
not, therefore, probative of a nexus between her current 
cervical spine complaints and the injury she sustained in 
service.  Hickson, 12 Vet. App. at 253.  Therefore, without 
competent evidence of a nexus between current cervical spine 
complaints and service, the claim is denied.  

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a cervical 
spine injury, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. 49.

3.  Pelvic inflammatory disease

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for pelvic inflammatory 
disease.  The service medical records show that following 
complaints by the veteran related to pelvic pain, that pelvic 
inflammatory disease was to be ruled out.  An April 1988 
pelvic sonogram was normal.  When the veteran reported 
complaints in 1991, she underwent a pelvic ultrasound, which 
showed no abnormality of the uterus.  The veteran has not 
brought forth any evidence that she has pelvic inflammatory 
disease.

The Board notes again that the RO attempted to assist the 
veteran in obtaining the treatment reports from her 
gynecologist.  She did not answer the April 1997 and June 
2001 letters that were sent to her, requesting that she 
submit the names and addresses of her treating physicians.  
Thus, the veteran may have hurt her claim by not assisting 
the RO in obtaining possible relevant records.

Although the veteran is competent to provide evidence of 
symptomatology, she is not competent to provide evidence of a 
medical diagnosis, or to relate the symptomatology to a given 
cause.  Grottveit, 5 Vet. App. 93.  Her assertions are not, 
therefore, probative of current pelvic inflammatory disease, 
and the medical evidence does not document the existence of 
current pelvic inflammatory disease.  Hickson, 12 Vet. App. 
at 253.  Therefore, without competent evidence of pelvic 
inflammatory disease, service connection cannot be granted 
for such disability.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for pelvic inflammatory 
disease, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. 49.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post right knee arthroscopy with anterior 
collateral ligament and medical meniscus degeneration is 
denied.

Entitlement to service connection for a bladder infection and 
urinary incontinence is denied.

Entitlement to service connection for residuals of a cervical 
spine injury is denied.

Entitlement to service connection for pelvic inflammatory 
disease is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

